DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 13-16, filed 10/25/2021, with respect to the 103 rejection have been fully considered and are persuasive.
Examiner concurs the presented prior art fails to disclose or suggest the amended claim language.  By specifying an affine model in the claim language, the presented interpretation and combination of Li and Alshina fails to disclose or suggest the amended claim language.  While Li discloses affine motion vector fields for sub-blocks and motion vector prediction for affine inter mode and affine merge mode, the cited portions of Li relied upon to disclose a target range and subsequent limitations are related to bilateral template matching, not affine inter and merge mode as noted by Applicant on page.  Further, Alshina does not disclose determining an adjustment vector according to a plurality of control point motion vectors of an affine model for a current block.
An updated search did not result in a reference that would, individually or in combination with the presented prior art, disclose the language of independent claims 1, 13, and 19.  The prior art fails to disclose determining a set of adjustment vectors associated with a sample location according to a set of gradient values, determined from a reference sub-block identified using a  range constrained sub-block motion vector, and an adjustment vector, determined according to a 
Overall, the claim language and the Applicant’s remarks in response to the most recent Office Action distinguish the Applicant’s invention over the cited references. The various claimed limitations are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnection between various claimed elements that make them allowable over the prior art of record.  The 103 rejections have been withdrawn.  Claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Liu et al. US 2020/0221117 A1 discloses motion vector difference precision for a block processing with affine mode
Zhang et al. US 2021/0392367 A1 discloses calculation of prediction refinement based on optical flow
Lui et al. US 2021/0266585 A1 discloses prediction refinement for a combined inter intra prediction mode

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFAN GADOMSKI whose telephone number is (571)270-5701. The examiner can normally be reached Monday - Friday, 12-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEFAN GADOMSKI
Primary Examiner
Art Unit 2485